Citation Nr: 1630882	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether the reduction in the disability rating for onychomycosis from 30 percent to noncompensable (0 percent) was proper.

2. Entitlement to an increased disability rating for onychomycosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 2005, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which reduced the assigned disability rating for onychomycosis from 30 percent to 0 percent (noncompensable) effective in August 1, 2009.

In June 2014, the Veteran appeared at a Board hearing.  A transcript of that hearing is in the claims file.

This case was previously before the Board in September 2014, when it was remanded for further development, to include obtaining an opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  The Board regrets the additional delay.


REMAND

As was noted in the September 2014 Board remand, this issue was characterized throughout the original jurisdiction as involving the appropriate evaluation for onychomycosis.  Based on the procedural history, including the Veteran's testimony at his hearing regarding entitlement to an increased disability rating, the Board recharacterized the issues on appeal to encompass both entitlement to an increased rating and whether the reduction in the assigned rating was proper.  Clearly, these matters are inextricably intertwined and are both implicated by any evidence regarding the severity of the Veteran's disability.

The law regarding reductions in disability ratings requires that there be evidence of actual improvement in the disability in order for a rating reduction to be proper.  See 38 C.F.R. § 3.344; see also Faust v. West, 13 Vet.App. 342, 350 (2000).  The question of actual improvement is the central focus of the Veteran's appeal in this matter.  Specifically, the improvement in this case was considered to be demonstrated by the discontinuation of oral prescription medication to treat the Veteran's onychomycosis.  The Veteran has asserted that the medication was discontinued not because of any improvement in the medical condition but because of concerns about possible liver damage and a need for liver function tests.

In September 2014 the Board remanded this matter to obtain an opinion which would clarify whether the Veteran's medication was discontinued due to improvement in the Veteran's disability.  Although helpful and informative, the opinion received in February 2015 only served to illustrate the need for a full examination and answers to additional questions before a final adjudication of this matter is possible.  For that reason, the matter must again be remanded to obtain a VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all recent VA treatment records, particularly those which address the Veteran's service-connected onychomycosis.

2. Then afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected onychomycosis.  Specifically, the VA examiner is asked to address the following:

   (1) What current disabilities or medical conditions are manifested with respect to the Veteran's feet?  Please address all of the Veteran's symptoms and complaints as well as whether the specific disabilities are service-connected.  
   (2) Please address the VA opinion furnished in February 2015 with respect to the normal course of treatment for onychomycosis, particularly in light of the Veteran's history and symptoms.  Indicate if discontinuation of prescription oral medication for onychomycosis after a set period of time is customary and, if so, whether that is because the condition is improved and thus no longer symptomatic or in need of treatment.  
   (3) Please provide an evaluation of the current state of the Veteran's onychomycosis, to include whether the condition has resolved, whether current medication-either topical or systemic-is used to treat any symptoms of onychomycosis, and the percentage of the body surface and of the exposed body surface affected.  Please also comment on whether the Veteran has been prescribed oral medication for treatment of onychomycosis at any time since 2009 and the significance, if any, as to the reinstatement or lack of reinstatement of a prescription medication regimen.  
   Please provide a rationale or explanation for the opinion(s) provided.  

4. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




